Debemos determinar si el Tribunal de Circuito de Ape-laciones carece de jurisdicción para revisar, mediante re-curso de certiorari, una determinación de un juez munici*633pal, quien, en una vista para determinar causa probable para arrestar bajo la Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, luego de haber determinado causa probable en cuatro (4) denuncias, el mismo día y en corte abierta reconsideró y determinó causa probable por un solo delito, acogiendo así el planteamiento del imputado de que se trataba de un delito continuado. Entendemos que esta-mos frente a una controversia de derecho sustantivo que es revisable por un tribunal apelativo.
Veamos los hechos que dan lugar a la presente controversia.
I
El 17 de marzo de 1997, la ex contralor Ileana Colón Cario juramentó una querella en la que hacía constar que, luego de una auditoría llevada a cabo en el Municipio de Guayama, existía causa suficiente para creer que el alcalde de ese municipio, Hon. Héctor L. Colón Mendoza, había violado los Arts. 202 y 215 del Código Penal, 33 L.P.R.A. sees. 4353 y 4366, respectivamente, y el Art. 3.2(c) y (e) de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1822(c) y (e). El Secretario del Departamento de Justicia, luego de la investigación de rigor, determinó también causa suficiente para creer que dichos estatutos fueron violados por el Alcalde y refirió el caso a un fiscal especial independiente, para ser investi-gado conforme al Art. 11 de la Ley Núm. 2 de 23 de febrero de 1988, según enmendada, Ley del Fiscal Especial Inde-pendiente, 3 L.P.R.A. sec. 99r.
El Fiscal Especial, una vez hubo conducido su investi-gación, sometió seis (6) denuncias ante el Tribunal de Pri-mera Instancia, Unidad de Investigaciones de la Sala de San Juan, para la correspondiente determinación de causa probable para arresto o denuncia de la Regla 6 de Procedi-*634miento Criminal, supra. Se imputaba la comisión de cuatro (4) infracciones al Art. 202 del Código Penal,(1) supra, y dos (2) infracciones al Art. 3.2(c) y (e) de la Ley de Ética Gu-bernamental del Estado Libre Asociado de Puerto Rico, supra. Todas ellas relacionadas con hechos cometidos du-rante los años fiscales de 1992-1993, 1993-1994, 1994-1995, 1995-1996, en que, alegadamente, el Alcalde con-trató por más de diez mil dólares ($10,000) anuales cada vez, los servicios de comestibles de un “comerciante, amigo y correligionario”, sin haber celebrado la subasta requerida por ley para poder otorgar dichos contratos.
Luego de evaluada la prueba, la magistrada determinó causa probable en todas y cada una de las seis (6) denun-cias presentadas ante sí. Inmediatamente el abogado del imputado solicitó verbalmente la reconsideración del dicta-men de causa probable para las cuatro (4) denuncias rela-cionadas con la violación al Art. 202 del Código Penal, supra, alegando que se “trataba de un sólo impulso o curso de acción por un período de tiempo con una sola intención o propósito por lo cual el delito era uno continuo que debía determinarse causa probable por una sola denuncia”. Anejo V, pág. 29. A pesar de las objeciones del Fiscal Especial, la magistrada del foro de primera instancia acogió el planteamiento del recurrido y agrupó en una sola denuncia todos los hechos alegados por el Estado para cada año fiscal. Los agrupó todos en el año fiscal de 1992-1993, fe-cha en que “comenzó” la acción delictiva.
El Fiscal Especial recurrió al Tribunal de Circuito de Apelaciones con un recurso de certiorari alegando que erró *635la magistrado del foro inferior al haber convertido el delito en uno continuo, cuando lo que procedía en derecho era determinar causa probable en cada denuncia por separado para cada año fiscal en que alegadamente se cometieron los delitos imputados al Alcalde, por ser delitos separados, distintos e independientes en cada uno de los años fiscales. El foro apelativo, luego de analizar ciertos aspectos proce-sales en cuanto a la presentación y notificación del recurso —planteados ante su consideración por la defensa del al-calde recurrido— determinó que el error había sido come-tido y revocó la resolución impugnada.
Recurre ahora ante nos el Alcalde, alegando insuficien-cia de la notificación del recurso presentado en el Tribunal de Circuito de Apelaciones, error que presentó oportuna-mente en aquel foro. Alega el peticionario que fue notifi-cado de dicho recurso con una copia no sellada con la fecha y la hora de presentación, y que carecía del número del caso asignado por la Secretaría del tribunal, según exigen las Reglas 33(B) y 43(B) del Reglamento del Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A. El recurrido, por su parte, acepta que, aunque la copia no estaba debidamente sellada, ésta fue notificada dentro del término de estricto cumplimiento que establece la mencionada Regla 33.
Alega el peticionario, además, que el Fiscal debió haber recurrido en alzada a un juez del Tribunal de Primera Ins-tancia de mayor jerarquía a cuestionar la determinación de inexistencia de causa probable y, por lo tanto, que el Tribunal de Circuito de Apelaciones carecía de jurisdicción para entender en la controversia.
hH u-H
 La Regla 6 de Procedimiento Criminal, supra, au-toriza eii su inciso (a) el que un magistrado del Tribunal de Primera Instancia expida una orden de arresto cuando por *636denuncia jurada, declaración o declaraciones juradas so-metidas con la denuncia, o examen bajo juramento del de-nunciante o testigos, si alguno, conste “causa probable para creer que se ha cometido el delito por la persona o personas contra quienes se imputa ...”. Id.
La misma Regla 6 de Procedimiento Criminal, supra, en su inciso (c), establece, en lo pertinente, que:
(c) Si de la denuncia jurada o de la declaración o declaracio-nes juradas sometidas con la misma o del examen bajo jura-mento del denunciante o sus testigos, si algunos, el magistrado determinare la inexistencia de causa probable, no podrá presen-tarse denuncia o acusación de clase alguna. En tal caso o cuando la determinación de causa probable fuere por un delito inferior o distinto a aquel que el fiscal entendiere procedente, éste podrá someter el asunto nuevamente con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia. (Énfasis suplido.)
Como vemos, la Regla 6 de Procedimiento Criminal, supra, faculta al Fiscal a someter a la consideración de un magistrado de categoría superior, una determinación de inexistencia de causa probable o una determinación de causa probable por un delito inferior o distinto a aquel que el Fiscal entendiere procedente, con la misma o distinta prueba a la ya presentada. En vista de ello hemos resuelto que las resoluciones del tribunal de primera instancia so-bre determinación de inexistencia de causa probable para el arresto o para acusar no son revisables mediante certiorari. Véanse: Pueblo v. Tribunal Superior, 95 D.P.R. 412, 413 (1967); Pueblo v. Cruz Justiniano, 116 D.P.R. 28 (1984). No obstante haber reiterado la norma de la no re-visibilidad mediante certiorari de una determinación nega-tiva de causa probable, en Pueblo v. Cruz Justiniano, supra, pág. 30, dijimos: “La determinación en los méritos del Juez Superior sobre la existencia de causa probable no es revisable. ... No obstante, cualquier otra determinación de *637derecho sí puede ser revisada mediante el recurso de certiorari.” (2)
El auto de certiorari, 32 L.P.R.A. sec. 3491 et seq.,(3) es el vehículo procesal extraordinario utilizado para que un tribunal de mayor jerarquía pueda corregir un error de derecho cometido por un tribunal inferior. Hace mucho tiempo establecimos que este recurso procede para revisar tanto errores de derecho procesal como sustantivo. Pérez v. Tribunal de Distrito, 69 D.P.R. 4, 7 (1948); Mercado v. Corte y Mercado, Interventor, 70 D.P.R. 789, 800 (1950). Véase, además, Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(f) e (i)).
Ahora bien, ¿es la controversia ante nos una de derecho que puede ser revisada mediante el recurso de certiorari en esta etapa de los procedimientos?
Debemos dejar claro que no estamos ante un caso de inexistencia de causa probable, ya que la magistrada del tribunal de primera instancia determinó causa para todos y cada uno de los delitos para cada año en cuestión. Esto es, la jueza determinó que la prueba establecía la probabi-lidad de que, para cada año, estuvieran presentes todos los elementos del delito y la probabilidad de que el imputado los hubiese cometido, por lo que se justificaba que el Es-tado sometiera al imputado ajuicio. Tampoco estamos ante un caso de determinación de causa para delito inferior o distinto, ya que la causa probable se determinó por infrac-ciones al Art. 202 del Código Penal, supra, el mismo delito por el cual el Fiscal sometió las denuncias originalmente. *638Es solamente en estos dos (2) supuestos que autoriza el in-ciso (c) de la Regla 6 de Procedimiento Criminal, supra, a acudir en alzada a un juez de categoría superior del mismo tribunal, y .cuya determinación negativa no será revisáble mediante “certiorari”. En cuanto al aspecto sustantivo, en esta ocasión se trata de determinar si estuvo correcta la decisión de agrupar en una sola denuncia todos los hechos delictivos de los restantes cuatro (4) años fiscales por ser un delito continuo. Ésta fue la controversia que el Fiscal llevó al tribunal apelativo para que fuera objeto de examen. Y ésta es precisamente una controversia de es-tricto derecho, aislada de la norma de la no revisabilidad mediante certiorari de una determinación negativa de causa probable.
III
Nuestro Código Penal no provee una definición de lo que hemos llamado delito continuo o continuado, ni disposición alguna que lo regule. Pueblo v. Cortés Rivera, 147 D.P.R. 425 (1999). El delito continuo es una figura del derecho penal sustantivo que ha sido estudiada tanto por la doctrina civilista como por la doctrina anglosajona.(4) Lo hemos definido como “una pluralidad de actos que aisladamente pudieran concebirse como delitos independientes, pero que en conjunto se conciben como un delito único”. Id., pág. 428. También hemos reiterado que se trata de una “transacción o una serie de actos continuos puestos en movimiento por un solo impulso y operados por una fuerza no *639intermitente, no importa cuán largo sea el tiempo que pueda ocupar”. Pueblo v. Burgos, 75 D.P.R. 551, 568 (1953). Sin duda, siempre hemos reconocido “las dificultades que entraña establecer una regla fija que permita precisar cuándo un delito es continuo”. Pueblo v. Cortés Rivera, supra, pág. 430. En Puerto Rico hemos acogido mayormente las teorías subjetivas que proponen que es preciso exami-nar la intención del agente actor para determinar si en la serie de actos subsistió un único designio común. A estos efectos nos dice la profesora Nevares-Muñiz:
El requisito del propósito o finalidad común es el de mayor dificultad ya que la doctrina civilista exige que esta intención esté presente y activa mientras dura la continuación. Si se lle-gase a probar la desaparición de esa intención global en cual-quier momento, la persona pierde todo beneficio dimanante de este concurso. La idea es que en la comisión de la cadena delic-tiva ha mediado una intención común que aglutina a todos los actos. D. Nevares-Muñiz, Derecho Penal Puertorriqueño, 3ra ed., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 330.
Ciertamente ni en la etapa de vista preliminar de la Regla 6 de Procedimiento Criminal, supra, o la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, ni de sus respectivas vistas en alzada, son momentos procesales adecuados para hacer determinaciones de intencionalidad. Equivaldría a hacer de estas vistas minijuicios. En esos momentos procesales, como ya dijimos, se trata de establecer causa probable. Y en este caso se estableció. Por tanto, no procedía acudir en alzada en busca de una determinación positiva de causa probable ante un magistrado de mayor jerarquía en el Tribunal de Primera Instancia.
Por otro lado, no debemos claudicar nuestra prerroga-tiva apelativa de hacer importantes determinaciones del derecho sustantivo utilizando el vehículo de certiorari, en casos en que como éste, las reglas lo permiten.
*640IV
La parte aquí peticionaria señala que el Fiscal Especial Independiente incumplió con las Reglas 33(B) y 43(B)(5) del Reglamento del Tribunal de Circuito de Apelaciones, supra, ya que, a pesar de haber recibido la copia del recurso de certiorari presentado ante el Tribunal de Circuito de Apelaciones dentro del término de cumplimiento estricto que disponen dichas reglas, la copia no estaba debida-mente sellada con el número, la fecha y la hora de la presentación.
La Regla 33(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra, establece que el peticionario ha de notificar, dentro del término de cumplimiento estricto establecido, una copia del recurso presentado debidamente sellado con fecha y hora de presentación a la parte recurrida. No hay duda de la importancia de dicha disposición. Es imprescindible que la parte recurrida conozca la fecha en que se presentó el recurso para que pueda constatar si éste fue presentado dentro del plazo legal correspondiente y si, por ende, el tribunal apelativo adquirió la jurisdicción que le permita revisar el planteamiento en sus méritos.
Surge de los autos que el término de estricto cumplimiento para presentar el recurso ante aquel tribunal ex-piraba el sábado 25 de julio de 1998, que por ser día de *641fiesta legal se extendió hasta el martes 28, ya que el lunes 27 era, a su vez, día de fiesta. No existe controversia al-guna en cuanto al hecho de que la petición de certiorari no sellada, con todos sus anejos, se notificó al abogado del recurrente el miércoles 22 de julio de 1999, mediante co-rreo certificado con acuse de recibo. Tampoco existe contro-versia respecto a que el viernes 24, todavía dentro del tér-mino de estricto cumplimiento de la mencionada regla, se notificó por correo certificado con acuse de recibo una mo-ción sobre notificación de recurso, debidamente sellada y con hora de presentación, en la que se informaba al abo-gado del alcalde recurrente que el 22 de julio se había pre-sentado ante el foro apelativo la petición de certiorari. A pesar de que insistimos en que las normas reglamentarias han de ser observadas de manera rigurosa, Arriaga v. F.S.E., 145 D.P.R. 122 (1998), estimamos que el presente fue un defecto de forma que quedó subsanado cuando, den-tro del término legal, el recurrido notificó su moción sobre notificación de recurso. La razón de ser de la regla quedó satisfecha permitiendo que el recurrido conociera que el recurso fue presentado dentro del plazo legal autorizado, por lo que entendemos que el defecto de forma incurrido no debe conllevar la desestimación del recurso.
Por los fundamentos expresados, se devuelve el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de forma compatible con lo aquí expresado.
El Juez Asociado Señor Negrón García disintió sin opi-nión escrita. El Juez Asociado Señor Rebollo López disintió con una opinión escrita.
— O —

 “Negociación incompatible con el ejercicio del cargo público
“Todo funcionario o empleado público que, directamente o por persona interme-dia, promoviere, autorizare o realizare por razón de su cargo, un contrato, subasta o cualquier operación en la cual tenga interés patrimonial, será sancionado con pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravan-tes, la pena fija establecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de dos (2) años.” 33 L.P.R.A. see. 4353.


 Véase, además, E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, T. III, págs. 46-47.


 “See. 3491. Auto de certiorari, definición
“El auto de certiorari es un auto expedido por un tribunal superior a otro inferior, por el cual se exige del último la remisión al primero de una copia certificada de las diligencias pendientes en el tribunal inferior o los autos de alguna causa ya terminada, en aquellos casos en que el procedimiento adoptado no esté de acuerdo con las prescripciones de la ley, y con objeto de terminar los procedimientos cuando el tribunal inferior rehusare hacerlo fundado en bases erróneas.” 32 L.P.R.A. see. 3491.


 Para un análisis más profundo sobre la doctrina del delito continuo o conti-nuado, véanse: Santiago Mir Puig, Derecho Penal, Parte General, 4ta ed., 1996, pág. 656; C. Creus, Derecho Penal, Parte General, 2da ed., 1990, págs. 1189-1193; A. Arroyo de las Heras y J. Muñoz Cuesta, Manual de Derecho Penal, Pamplona, Ed. Aranzadi, 1986, pág. 267; M.T. Castiñeira, El Delito Continuado, Barcelona, Ed. Bosch, 1977, pág. 15; F. Puig Peña, Derecho Penal, 5ta ed., Barcelona, Ed. Deseo, 1959, T. II, pág. 301; I Wharton’s Criminal Law Sec. 59, pág. 311 (1978).


 El recurrente invoca erradamente el requisito de la Regla 43(B) del Regla-mento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, en cuanto a que el recurso contenga el número de presentación cuando haya sido presentado en la Secretaría del Tribunal de Circuito de Apelaciones. No obstante, esta regla se refiere a aquellos certiorari de casos originados en la Comisión Estatal de Elecciones, por lo que no aplica al presente caso.
La Regla 33(B) del Reglamento del Tribunal de Circuito de Apelaciones, supra, en su parte pertinente, dispone:
“(B) Notificación del recurso a las partes
“La parte peticionaria notificará la solicitud de certiorari, debidamente sellada con la fecha y la hora de presentación, a los(as) abogados(as) de récord, o en su defecto, a las partes ... dentro del término jurisdiccional o de cumplimiento estricto establecido por ley, según fuere el caso, para presentar el recurso.”